The appellee has filed a motion to dismiss because the judgment appealed from is not one applicable in law. She bases her motion upon Section 59.02, F.S. 1941, F.S.A., which provides:
"Appeals in cases at law lie only from final judgment, except as specified in Sections 59.03, 59.04 and 59.05 of these statutes."
An examination of the transcript shows that the final judgment in ejectment was entered on May 23, 1946, in favor of the appellee, Sophie Avery, and against the appellant, Anna Inglis (Max); that thereafter a writ of possession was issued under date of September 17, 1946, and executed, by placing Sophie Avery in possession; that proceedings in equity were had, wherein Anna Inglis (Max) sought relief concerning the proceedings had in the ejectment suit; and, on September 29, 1947, appellant, Anna Inglis (Max) filed her motion in the ejectment suit for a reinstatement, which motion was predicated upon the proceedings had in equity and which motion for reinstatement was denied. It is this order denying reinstatement *Page 374 
that is now brought here by appeal, which the appellee, Sophie Avery, has moved to dismiss.
The record before us fails to show any error in the proceedings in the ejectment suit. Anna Inglis (Max) went into equity seeking relief against the judgment at law, and it is the equity suit that she must look for her relief, if any.
The appeal is dismissed.
TERRELL, CHAPMAN and SEBRING, JJ., concur.
THOMAS, C. J., and ADAMS, J., agree to the conclusion only because the motion does not present the questions of error vel non in the ejectment action.